Citation Nr: 1424935	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an initial disability rating for degenerative joint disease of the lumbar spine in excess of 10 percent prior to May 14, 2012.  

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2012, the Board remanded the claim for additional development.  It now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the April 2012 remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further notes that in September 2012, the RO granted a 20 percent disability rating for the Veteran's low back disorder, effective May 2012, based on the results of a May 2012 VA examination report.   


FINDING OF FACT

Throughout the entire appeal, the Veteran's service-connected low back disorder is manifested by forward flexion limited to 60 degrees with painful motion but without ankylosis, neurological abnormalities, and incapacitating episodes. 


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability rating for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Board observes that the Veteran appealed the propriety of the initially assigned rating for low back disorder.  The Court has held that once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the Veteran's service treatment records and VA treatment records are associated with the claims file.  The Veteran was informed that he could submit additional lay statements or private treatment records and no additional evidence was received.  A May 2012 VA treatment record indicated that the Veteran did not seek private treatment regarding his low back disorder.  

As noted above, the Board finds that there was substantial compliance with the April 2012 Board remand directives.  The April 2012 Board remand found that an 
August 2007 VA spine examination was inadequate for rating purposes as the Veteran contended that his pain medication masked the actual level of severity of his low back disorder.  The April 2012 remand requested that the RO schedule the Veteran for a VA examination after obtaining pertinent VA treatment records dated after March 2007.  The VA examiner was requested to review the claims file and discuss the severity of the Veteran's low back disorder after performing appropriate range of motion testing.  The examiner was also requested to discuss incapacitating episodes within the last twelve months, neurological impairments associated with the low back disorder, and the extent to which the Veteran's low back disorder impacts his ability to work.  The May 2012 VA examination report is adequate for rating purposes and complied with the remand directives as the examiner conducted an appropriate evaluation of the Veteran, reviewed the claims file, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the May 2012 VA examination report is adequate and the RO associated VA treatment records dated through May 2012 with the claims file, the Board finds substantial compliance with the April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist. 

Applicable Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.
       
The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Analysis 

By way of background, the Veteran was afforded an August 2007 VA examination and as a result of the examination report, the RO granted service connection for a low back disorder in September 2007 and assigned a 10 percent rating.  

The Veteran appealed the assignment of the 10 percent rating to the Board and contended that his low back pain is so intense that he has trouble getting out of bed in the mornings.  He also asserted that on the day of the August 2007 VA examination, he had taken so much medicine to relieve the pain that this masked the actual level of severity of his low back disability.  The Veteran is competent and credible to describe his pain symptoms and the extent to which the pain medication allows him to perform additional tasks than he otherwise could not perform.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the April 2012 Board remand found that the August 2007 VA examination report was not adequate for rating purposes as it was not an accurate reflection of the severity of the Veteran's low back disorder.    

Pursuant to the Board remand, additional treatment records were associated with the claims file and a VA examination was conducted.  VA treatment records, dated through May 2012, indicate that the Veteran is prescribed pain medication for his low back pain, to include Disalcid and Hydrocodone.  VA treatment records also reveal that the Veteran experienced pain on motion but that he had negative straight leg lift tests and no tenderness on palpation of the lumbar spine.  See December 2008, March 2010, May 2012 VA treatment records.    

The May 2012 VA examination report revealed that the Veteran has pain on movement and that he has forward flexion to 60 degrees with painful motion beginning at 60 degrees.  He was able to perform repetitive testing and did not experience any additional loss of forward flexion due to repetitive testing.  The examiner noted that there were no signs or symptoms of neurological impairments associated with the low back disorder, to include radiculopathy and bowel or bladder impairment.  Although it was noted that the Veteran had intervertebral disc syndrome, there was no evidence of incapacitating episodes over the past twelve months that required physician-ordered bed rest.  As the Veteran's forward flexion is limited to 60 degrees, a 20 percent disability rating for the low back is warranted.    

There is no additional pertinent medical evidence of record.  As the Board found the August 2007 VA examination report to be inadequate based on the Veteran's competent and credible statements regarding his medication masking the severity of his low back pain, the May 2012 VA examination report is the only remaining medical evidence of record that includes appropriate range of motion testing of the lumbar spine.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for the entire appeal period. 

A rating in excess of 20 percent is not warranted as the medical evidence of record does not show that the Veteran's has ankylosis of the spine or forward flexion of the lumbar spine limited to 30 degrees.  A higher rating under the formula for rating IVDS based on incapacitating episodes is also not warranted as the evidence of record does not indicate that the Veteran experienced physician-ordered bed rest totaling at least four weeks in the last twelve months.  

Furthermore, the medical evidence of record does not indicate that the Veteran experiences neurological abnormalities associated with his lumbar spine disorder, such as radiculopathy or bowel and bladder impairments.  See VA treatment records dated through May 2012 and May 2012 VA examination report.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of the Veteran's service-connected low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record noted that the Veteran has difficulty at work due to his low back disorder and that he requests additional help, he is currently employed as a painter.  Thus, TDIU is not raised by the record.  See December 2011 VA treatment record and May 2012 VA examination report.   


ORDER

Effective April 9, 2007, the Veteran's 10 percent disability rating for degenerative joint disease of the lumbar spine is increased to a 20 percent disability rating, subject to the rules and regulations governing the payment of VA monetary benefits. 

A disability rating in excess of 20 percent on and after May 14, 2012 is denied.  




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


